Citation Nr: 1120847	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergies.  

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach disorder, to include irritable bowel syndrome.  

3.  Entitlement to service connection for a gynecological disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for edema of the feet.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for spondyloarthritis. 

8.  Entitlement to service connection for a left knee disorder.  

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left shoulder disorder. 

11.  Entitlement to service connection for a right shoulder disorder.  

12.  Entitlement to service connection for right elbow neuralgia. 

13.  Entitlement to service connection for headaches. 

14.  Entitlement to service connection for a sinus disorder, claimed as sinus problems. 

15.  Entitlement to service connection for dermatitis.  

16.  Entitlement to service connection for edema of the legs.

17.  Entitlement to service connection for tinnitus.  

18.  Entitlement to an effective date prior to May 5, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).

19.  Whether a clear and unmistakable error exists in a May 1978 rating decision denying service connection for a stomach disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an April 2005 rating decision, the RO characterized the petition to reopen a claim of service connection for edema of the feet as an original claim.  However, the record contains a prior final denial on the merits of this claim.  Therefore, the Board has recharacterized the issue as reflected on the title page.  Regardless of the RO's characterization of the claims, the Board must initially decide whether the Veteran has submitted new and material evidence to reopen the claims before addressing the merits of the claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  To the extent the Board below reopens the issue, there is no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Although the record also reflects prior final denials of claims for allergies, a gastrointestinal disorder, a gynecological disorder and hearing loss, the evidence submitted since those denials includes service personnel records which are relevant to those issues.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  As will be explained in detail below, the newly received service treatment records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the Board will consider his claims of entitlement to service connection for allergies, a gastrointestinal disorder, a gynecological disorder and hearing loss on a de novo basis.

The Veteran testified in a hearing before the RO's Decision Review Officer (DRO) in June 2006.  She then testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in October 2010.  A transcript of each hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Throughout her appeal, including in a September 2009 VA Form 9, the Veteran raised the issue of clear and unmistakable error (CUE) in a February 2002 RO rating decision denying service connection for a psychiatric disorder.  Similarly, an October 2010 statement raises the issue of CUE in a May 1978 rating decision denying service connection for hearing loss.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are REFERRED to the AOJ for appropriate action.  

The issues of service connection for (1) allergies; (2) a gastrointestinal disorder; (3) a gynecological disorder; (4) fibromyalgia; (5) spondyloarthritis; (6) a left knee disorder; (7) a right knee disorder; (8) a left shoulder disorder; (9) a right shoulder disorder; (10) right elbow neuralgia; (11) a sinus disorder; (12) dermatitis; (13) hearing loss and (14) tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim of service connection for hearing impairment, stomach problems, and swelling ankles, was denied by the RO in a May 1978 rating decision; the Veteran was notified of this decision by a May 1978 cover letter.  

2.  A claim of service connection for vaginitis and allergies, in addition to a petition to reopen the claim of service connection for a stomach condition, was denied in a February 2002 rating decision; the Veteran was advised of the decision by a February 2002 cover letter.  

3.  In October 2005, VA received relevant official service treatment records that existed and had not previously been associated with the claims file, which are relevant to the claims of service connection for hearing loss, a stomach disorder, a gynecological disorder, and allergies.  

4. The evidence received since the May 1978 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for edema of the bilateral feet, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

5.  The Veteran experienced headaches during active service; she experienced continuous post-service symptoms of headaches; and the evidence is at least in relative equipoise on the question of whether her current headaches are related to her service or a service-connected disability.

6.  Edema of the feet and legs was not manifested during service and is not causally or etiologically related to service.  

7.  VA received a claim of service connection for a psychiatric disorder in November 2000; service connection was denied by a February 2002 rating decision; the Veteran received notice of the February 2002 denial and her appellate rights by a February 2002 letter; she did not submit a timely notice of disagreement thereafter.  

8.  A petition to reopen the claim of service connection was received on May 5, 2004; the claim was reopened and service connection was granted in a December November 2008 rating decision, effective May 5, 2004.  

9.  Prior to May 5, 2004, the claims file includes no unresolved claims of service connection for a psychiatric disorder; new service records were associated with the record, but which did not provide a basis for awarding service connection; and the evidence did not satisfy the requirements for an award of service connection for PTSD based a liberalizing law concerning PTSD claims based of personal assault prior to May 5, 2007.  

10.  A May 1978 RO rating decision denied service connection for stomach problems; the Veteran was notified of the decision and her appellate rights, but she did not file a timely notice of disagreement.

11.  The May 1978 RO rating decision denying service connection for a stomach disorder was reasonably supported by the evidence then of record and was consistent with the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.



CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1987 rating decision includes relevant service personnel records, and the claim for service connection for allergies is reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(c), 3.159 (2010).

2.  Evidence submitted since the May 2002 rating decision includes relevant service personnel records, and the claim for service connection for a stomach disorder is reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(c), 3.159 (2010).

3.  Evidence submitted since the May 2002 rating decision includes relevant service personnel records, and the claim for service connection for a gynecological disorder is reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(c), 3.159 (2010).
 
4.  Evidence submitted since the May 1987 rating decision includes relevant service personnel records, and the claim for service connection for a hearing loss is reconsidered.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(c), 3.159 (2010).

5.  Evidence submitted since the May 1987 rating decision is new and material, and the claim for service connection for edema of the feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).

6.  By extending the benefit of the doubt to the Veteran, her disability manifested by headaches is due to disease or injury that was incurred in or aggravated by active service or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  

7.  The Veteran does not have a current disability manifested by edema of the feet due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

8.  The Veteran does not have a current disability manifested by edema of the legs due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

9.  The criteria for an effective date prior to May 5, 2004, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.159, 3.304, 3.400 (2010).

10.  The May 1978 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

11. The May 1978 RO rating decision denying service connection for stomach problems was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the disposition is fully to the Veteran on the claim of service connection for headaches.  Likewise, the Board grants the petitions to reopen the claims of service connection edema of the feet for adjudication on the merits.  Therefore, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim. See Kent, 20 Vet. App. at 1.  

With regard to the motion for review of a prior final rating decision on the basis of CUE, a CUE analysis depends upon the evidence and information of record at the time of the original decision.  The United States Court of Appeals for Veterans Claims (Court) has held that reversal or revision of prior decisions due to clear and unmistakable error (CUE) is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the VCAA and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications. See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Veteran's earlier effective date claim for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  As the notice that was provided before service connection was granted was legally sufficient and the claim was substantiated, VA's duty to notify the Veteran in this case has been satisfied.  As such, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the reopened claim denied below concerning edema of the feet and legs, the Board finds no prejudice in deciding the claims on the merits.  Generally, the Board must remand a claim after reopening it to afford the Veteran his "one review on appeal" under 38 U.S.C.A. § 7104.  Here, however, remand is not necessary because the RO de facto reopened and decided the claims. Furthermore, the Veteran was provided appropriate notice.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  In particular, the Veteran was sent letters in August 2004 and February 2009, which fully addressed all service connection notice elements and was issued prior to the initial RO decisions on these issues.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the February 2009 letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Although the February 2009 letter did not specifically concern the claim of service connection for edema of the feet, the notice error does not affect the essential fairness of the adjudication.  Indeed, the Veteran was informed of the Dingess elements throughout numerous VCAA notice letters sent to her in connection with her remaining claims.  Thus, she had actual knowledge of this information.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran.  Thus, no additional development is required with respect to the duty to notify.  See Hickson, 23 Vet. App. at 399-400.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was not specifically provided a VA examination addressing the claims of service connection for edema of the feet and legs.  A VA examination is required where the record includes (1) competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability; and (4) a lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, as explained in detail below, the evidence of record does not contain competent evidence of a disability manifested by edema of the feet or legs during service and the Board has found the Veteran's report of persistent or recurrent symptoms since service to be not credible.  Furthermore, as will be discussed in detail below, there is sufficient information to decide the claim, particularly as competent evidence suggests that in this particular case, the swelling is a symptom related to another disability and not a disability in its own right.  Therefore, a VA examination is not warranted. 

The Veteran was provided a VA examination in August 2009 in connection with her claim of service connection for bilateral hearing loss and tinnitus.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because it describes the claimed bilateral hearing loss and tinnitus in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

A.  Petitions to Reopen

An original claim of service connection for hearing impairment, stomach problems, and swelling ankles, was denied by the RO in a May 1978 rating decision.  The RO based the denials on a determination that the service treatment record (STR) contained treatment for stomach complaints that were acute and transitory.  Also, the STR showed no complaints, treatment, or diagnosis of swelling ankles or hearing loss.  Finally, the RO determined that such disorders were not shown on a post-service VA examination.  The Veteran was notified of this decision by a May 1978 cover letter.  

Claims for service connection for vaginitis and allergies, in addition to a petition to reopen the claim of service connection for a stomach condition, were denied in a February 2002 rating decision.  The RO determined that although the Veteran had presented new evidence, the new records did not show diagnosis of a chronic condition related to the Veteran's active service.  The RO also determined that the record did not contain medical evidence showing a diagnosis of vaginitis or a chronic allergy disorder related to the Veteran's active service.  She was advised of the decision by a February 2002 cover letter.  

The Veteran did not submit a timely notice of disagreement (NOD) following either the May 1978 or May 2002 rating decisions.  Therefore, they became final and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran filed petitions to reopen the claims of service connection for allergies and a stomach disorder in May 2004; swelling of the ankles in July 2004; a gynecological disorder in June 2006; and hearing loss in January 2009.  

In such situations, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Furthermore, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim. It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.
See Shade v. Shinseki, 24 Vet. App. 110, 121-22 (2010).

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been meet and the claim should not been reopened. It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty. Id. at 123-24 (Lance, J., concurring).

Here, the claims file establishes that the Veteran did not submit any additional evidence within one year of either the May 1978 rating decision or the February 2002 rating decision.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466 .  

The claims file shows that the Veteran's service personnel record (SPR) was associated with the claims file in October 2005, which was after both the May 1978 and February 2002 rating decisions became final.  The SPR represents official service department records that existed and had not been associated with the claims file.  

The SPR are relevant to the claim of service connection for a stomach disorder and gynecological disorder because the Veteran claims that these disorders are related to military sexual trauma (MST), which she asserts is the reason she requested an early discharge.  The SPR contains records relating to the reason she requested an early discharge.  Thus, they are relevant to these claims.  

The SPR are also relevant to the claims of service connection for allergies and hearing loss.  The Veteran relates her claimed allergies and hearing loss to the circumstances of her service, especially noise exposure on the flightline and use of cleaning chemicals.  The SPR contains performance evaluations, which list the duties she performed.  Thus, the performance evaluations are relevant to her contentions on these claims.  

Given the receipt of the SPR, which bear relevance to the issues of service connection for hearing loss, a stomach disorder, allergies, and a gynecological disorder, these claims must be reconsidered.  38 C.F.R. § 3.156(c).  To this extent only, the appeal is granted.  

The Board finds that the SPR are not relevant to the claim of service connection for edema of the feet.  The Veteran indicates that she was treated for edema of the feet during service, but the SPR do not bear directly on this issue.  Accordingly, the SPR do not provide a basis for reconsidering the claim of service connection for edema of the feet.  

In addition to the SPR, the evidence associated with the claims file since the May 1978 rating decision includes April 2002 VA outpatient treatment records showing complaints of lower extremity swelling.  Also new, the Veteran has presented her own assertions that she has bilateral foot edema, which was treated during service and is now caused by various medications, including sleep medication.  A May 2005 VA outpatient treatment record shows that the Veteran complained of such symptoms as a side-effect of her medication; she was advised to stop taking the medication.  The Board finds that this evidence is new.  It is also material because it indicates that the claimed disorder may be secondary to a service-connected disability.  The Board accordingly finds that new and material evidence has been received to reopen the claim.  The appeal to this extent is allowed.

B.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Headaches

The Veteran filed her claim of service connection for headaches in July 2004.  She has presented two theories of entitlement in support of her claim.  First, that her headaches began in service due, in part, to exposure to chemical fumes.  Second, that she has headaches secondary to her service-connected PTSD.  

For sake of reference, the Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Board finds that the evidence is at least in a state of relative equipoise in establishing that service connection is warranted for a disability manifested by headaches, for the following reasons. 

First, the Veteran's STR shows that she had treatment in December 1976 for complaints of headaches for one week.  It was noted that neurological examination was within normal limits, but there was asymmetry between her eyes.  The assessment was rule out astigmatism.  Significantly, however, there is also a notation of "Fumes exposure(?)".  

The STR also shows that she then sought treatment for complaints of headache (related to gastrointestinal complaints) in April 1977.  

The Veteran testified during her post-service Board hearing in October 2010 that she continued to experience headaches from service until the present.  In a prior, June 2006 DRO hearing, she clarified that her headaches were tension headaches, rather than migraines. 

Consistent with her Board hearing testimony, the Veteran underwent a VA examination in April 1978, during which she complained of headaches.  

Subsequent VA and non-VA treatment records, including in June 1979, and throughout the 1980s and 1990s, show treatment for headaches.  A private September 1988 treatment record, consistent with her Board hearing testimony, shows an assessment of muscle tension headache.  In November 1989, the assessment was probable stress-related cephalgia.  Subsequent treatment records from March 1993 and August 1994 also reflect an assessment of stress headache. 

During an outpatient psychological evaluation at VA in June 2006, the psychologist noted in her assessment that the Veteran continued to experience chronic stress related physical sequelae, including headaches.  

More recently, in April 2010, the Veteran underwent a VA examination (in connection with an unrelated claim).  The VA examiner reviewed the matter and diagnosed headaches.  (The VA examiner did not provide an opinion regarding the likely etiology of the Veteran's headaches.)  

In light of this record, the Board finds that the weight of the evidence is at least in a state of relative equipoise in showing that the Veteran's diagnosed headaches are as likely as not related to the reported continuous symptoms of headaches since her active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  

Edema of the Bilateral Legs and Feet

As an initial matter, the Board notes that the medical evidence shows a diagnosis of peripheral neuropathy of the lower extremities.  The scope of her present claim, however, does not reasonably encompass a claim for peripheral neuropathy.  The Veteran has not identified peripheral neuropathy in her testimonial statements, nor has she described any neurological complaints or symptoms in connection with her present claim, including at her October 2010 VA examination.  Rather, she has specifically referred to edema or swelling.  Edema and neurological symptoms are distinct symptoms that can be expressed without resort to complex medical terminology.  Thus, the scope of the claim reasonably encompasses only a claim of service connection for edema of the feet and legs.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-88 (2009).

With regard to the merits of the claim, the Board finds that the weight of the most probative evidence is against the claims of service connection for edema of the bilateral legs and feet, for two reasons.  First, it establishes that it is less likely than not that the Veteran has had continuous symptoms since service.  Second, it shows that any disability manifested by edema of the feet and legs is not related to an event or injury in service.  

In particular, the Veteran testified at her June 2006 DRO hearing that she experienced edema during service; she went to treatment, but was just told to elevate her legs and use cool water.   More recently, at her October 2010 Board hearing, she testified that she suffered from edema of the legs daily more recently until she retired.  She explained that her last job, which involved teaching, required a lot of standing.  She had to retire due to this.  More recently, she testified, she was treated at VA since 1998, when she first went there.  

To the extent to which the Veteran argues continuous symptoms of edema, the Veteran is not credible.  The Veteran's STR do not document any treatment for symptoms of leg or swelling.  Generally, the absence of evidence may not be considered affirmative evidence weighing against a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006)(citing Forshey v. Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002) (en banc) (Mayer, C.J., dissenting).  The Board finds significant, however, that the Veteran underwent extensive treatment during service for many other complaints, which are well documented in the claims file.  Thus, it is unlikely that her complaints of swelling would be undocumented.  Such an inconsistency weighs against her June 2006 hearing testimony, because it indicates an erroneous recollection.  See Caluza, 7 Vet. App. at 511.  

The Board acknowledges that the Veteran filed a claim of service connection for ankle swelling in January 1978, which was nearly contemporaneous with her service separation.  In connection with that claim, she underwent a VA examination in April 1978.  At that time, a physical examination affirmatively showed "No ankle edema" (emphasis in original).  Although the April 1978 VA examination does not expressly address leg edema, the Board finds that it is persuasive evidence weighing against the claims, because the examiner performed a thorough physical examination, and then emphasized that no edema was found in the ankles.  The Board finds implausible that the VA examiner would fail to report leg edema after underscoring the absence of ankle edema. 

The next indication of edema is shown in an October 1999 VA outpatient treatment note showing mild bilateral feet pitting dependent, per the Veteran.  No diagnosis was made, although it was recommended that she wear TED hose for dependent edema.  The Board notes that this assessment was made prior to the time the Veteran filed her present claim in July 2004.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, such a prolonged period without medical complaint (between the January 1978 claim and the October 1999 VA treatment) is a factor weighing against her claims, to particularly include her assertions that she has had continuous symptoms since service. See Maxson, 230 F.3d at 1333.

Later, in April 2002 at VA, the Veteran complained of lower extremity swelling (and tingling) from knees down to the feet.  She reported that her legs had felt "tight" for one week.  Physical examination showed edema in both feet, and the assessment was ankle swelling.  The Board finds significant here that although the Veteran complained of ankle and leg swelling, only ankle swelling was confirmed on physical examination.  In any event, a diagnosis was not made.  Furthermore, this assessment was made prior to the time the Veteran filed her present claim in July 2004.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Also weighing against the claims, VA treatment reports from July 2002 and February 2003 affirmatively show that edema was not found on physical examination.  Then, at VA in August 2003 and March 2004, the Veteran denied edema.  

The objective post-service evidence, in summary, shows that the Veteran has not experienced ankle and leg edema continuously since service.  Given the gaps in treatment, the affirmative evidence demonstrating there was no edema in April 1978, July 2002 and February 2003, and conflicting statements where the Veteran denied any swelling, the Veteran's report of continuous symptoms is not credible and accorded little probative value.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  To the extent the medical records conflict with her hearing testimony on this question, the Board finds that the medical records are more probative, because they reflect her statements made to medical providers for treatment purposes, which indicates that she was presenting the most accurate picture possible in order to obtain the most effective and appropriate treatment.  By comparison, her testimonial statements, which were made in connection with her present appeal, are reflective of the competing interest in financial gain.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Caluza, 7 Vet. App. at 511. 

The post-service medical evidence during the appeal period do not demonstrates that she has not been diagnosed with a chronic disability manifested by edema.  As noted above, the two affirmative diagnoses of edema in October 1999 and April 2002 were rendered prior to the time that the Veteran filed her claim which is currently on appeal.  A May 2005 VA treatment record reflects the Veteran's complaints of swelling as a side-effect of her medication.  Her VA physician specifically advised her stop to taking the medication, but she informed the physician that she would continue taking them, even after being advised not to.  No diagnosis of a disability manifested by swelling was rendered at this time, nor did the physician conclude or opine that the swelling definitely was related to the medication.  

However, as the Veteran has reported swelling, a symptom which is clearly observable through the senses, the Board carefully considered whether or not edema was a disability which could be diagnosed by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence may be competent to establish a diagnosis when the lay person is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or is describing symptoms at the time supports a later diagnosis by a medical professional); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, edema is defined as "the presence of abnormally large amounts of fluid in the intercellular tissue spaces of the body, usually applied to demonstrable accumulation of excessive fluid in subcutaneous tissues."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 589 (30th Edition 2003).  Although it would be difficult for a lay person to attribute the swelling to fluid in intercellular tissue spaces without training, considering the prior notations of swelling and giving the Veteran the benefit of the doubt, the Board will assume a current diagnosis.  But see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

What is missing is evidence of edema during service and evidence of a nexus.  As noted above, the service medical records do not document edema or swelling during service.  To the extent to which the Veteran has contended she had the condition during service, the Board has found her to be not credible.  Even assuming there was a condition during service, service connection is not warranted as there is no competent evidence of a nexus.  None of the treatment records noting swelling or edema provide an opinion as to the etiology or relate the condition to service.  

To the extent to which the May 2005 VA outpatient treatment record suggested such a relationship, the physician never concluded or affirmatively stated that the condition was related to the medication.  It has been observed that statements from doctors which are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that Veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the Veteran held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  

To the extent to which the Veteran has linked the condition to service or a service-connected disability (the side effect of sleep and PTSD medication), the Board finds she is not competent to render such an opinion.  See May 2005 Notice of Disagreement.  Indeed, the Veteran's husband testified at her June 2006 DRO hearing that some of his patients believe they have swelling, but it does not appear to others.  This, he indicated, is a symptom of fibromyalgia.  In other words, the issue of etiology of the condition is a complex medical question not capable of lay observation.  Thus, the Veteran's opinion in this regard is not competent evidence supporting her claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77; Layno, 6 Vet. App. at 470.  

As noted above, however, the Veteran's husband is a medical professional.  Accordingly, his testimony is more properly treated as medical, rather than lay evidence.  His testimony, however, weighs against the claim for service connection for edema for two reasons.  First, he essentially asserts that the Veteran does not experience edema, but rather believes she has swelling.  Furthermore, he indicates the symptom would correctly be attributed to fibromyalgia.  The Veteran's husband has not indicated the swelling was caused or aggravated by an event or injury during service.  

The Board again notes that the Veteran's husband's testimony indicates that swelling may actually be a symptom of her fibromyalgia.  In this regard, the Board is remanding the Veteran's claim of service connection for fibromyalgia for further development.  Thus, to the extent to which the symptom of swelling is related to the fibromyalgia, the claim will be addressed in a subsequent decision.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in her belief that she has a condition manifested by edema which she believes is related to military service. While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule in this case, but as there is no evidence of a nexus or credible evidence of continuity of symptomatology, the preponderance of the evidence is against the claim.  Thus, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Entitlement to an Earlier Effective Date

The Veteran contends that an effective date prior to May 5, 2004, for the award of service connection for PTSD is warranted.  

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a) (West Supp. 2005); 38 C.F.R. §3.151 (2007).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2007).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

In cases involving new and material evidence, the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Under the provisions in effect prior to October 6, 2006, however, where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs. Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156 (prior to October 6, 2006).  

Effective October 6, 2006, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  See 38 C.F.R. 3.156(c) (2010).

Where compensation benefits are awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the law. 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2010).  If a claimant requests review of the claim within one year from the effective date of the liberalizing regulation, benefits may be authorized from the effective date of the liberalizing provisions. 38 C.F.R. § 3.114(a)(1).  However, if the claimant requests review of the claim more than one year from the effective date of the liberalizing regulation, benefits may be authorized only for a period of one year prior to the date of receipt of such request. 38 C.F.R. § 3.114(a)(3) (2010).  If benefits are awarded pursuant to a liberalizing law which became effective on or after the date of its enactment or issuance, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. See 38 C.F.R. § 3.114(a) (2010); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). However, that requirement does not apply to liberalizing laws with retroactive effective dates. Id.; see also Retroactive Payments Due to a Liberalizing Law or VA Issue, 62 Fed. Reg. 17,706 (April 11, 1997).

Here, the claims file shows that the Veteran filed an original claim of service connection for general anxiety disorder received by the RO in November 2000.  In August 2001, the RO sent her a letter indicating that they had received a claim in November 2000, but were unable to locate the claim.  The RO's August 2001 letter further asked the Veteran to resubmit the claim as soon as possible.  Accordingly, the Veteran resubmitted her claim later in August 2001.  The RO then issued a rating decision in February 2002 denying service connection for general anxiety disorder.  The RO determined that the evidence did not establish a current anxiety disorder shown to be related to the Veteran's active service.  The RO then notified the Veteran of this decision by a February 2002 cover letter, which also informed her of her appellate rights.  There is no indication the Veteran did not receive this decision.  The RO then received no further correspondence or evidence from the Veteran until April 2004.  

The RO received a petition to reopen a claim of service connection for "anxiety/depression" in May 2004.  The RO denied the claim in an April 2005 rating decision.  The Veteran timely appealed the April 2005 rating decision, and the RO subsequently awarded service connection for PTSD in the November 2008 rating decision currently on appeal.  The RO assigned an effective date as of the May 2004 petition to reopen.  

In her January 2009 NOD, the Veteran argues that the RO's August 2001 letter was an "open ended contract" guaranteeing that if the claim was granted, it would be effective November 27, 2000.  Therefore, she contends, it does not matter that she did not appeal the 2002 rating decision.  

On review, the Board finds that an earlier effective date is not warranted.  A "claim remains alive 'until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.'"  Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009) (quoting Williams v. Peake, 521 F.3d 1348, 1350 (Fed. Cir. 2008)); see also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

Here, the Veteran's original claim was received by the RO in November 2000.  It appears that the November 2000 claim was misplaced by the RO.  Upon request that she resubmit the claim, the Veteran resubmitted the claim in August 2001.  This claim was denied in a February 2002 rating decision.  Thus, the original November 2000 claim remained pending until the February 2002 adjudication.  See Charles, 587 F.3d at 1323.  

The Board acknowledges that the RO's August 2001 letter informed her that "If benefits are granted, we will base the effective date of your benefits on the original date of receipt" in November 2000.  The claims file makes clear, however, that benefits were not granted in the February 2002 rating decision.  Moreover, the February 2002 rating decision notice letter specifically informed her of her appellate rights.  Thus, if the Veteran disagreed with the February 2002 rating decision, she was required to file a NOD within one year of the February 2002 notice letter.  She did not file an NOD or new and material evidence within the time limit provided.  Therefore, the February 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.202, 20.300, 20.302.  

Her present argument that the RO's August 2001 letter was an "open ended contract" is not support by the law or evidence.  The Board understands the frustration stemming from the fact that the original claim was misplaced in 2000.  However, the RO indicated it would remedy any injury from that by protecting the effective date should benefits be granted based upon the resubmitted claim.  As described above, the February 2002 rating decision (the rating decision which was based upon the resubmitted claim) denied benefits and no effective date or rating was assigned.  Furthermore, as noted above, the decision is final and as such, in the absence of an assertion of clear and unmistakable error (CUE), they are no longer the appropriate point from which to determine the effective date of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Nor is there any basis in law to provide for such an "open ended" contract promising retroactive benefits should a claim eventually be granted despite the presence of prior final rating decisions.  Rather, the law is clear that an effective date for any subsequent award of service connection would be limited to the date of receipt or the date entitlement arose, whichever is later.  In this case, the effective date assigned was based upon the date of her May 2004 petition to reopen.  38 C.F.R. § 3.400.  

Otherwise, there is no basis for assigning an earlier effective date.  The Board recognizes that the claims file currently includes a July 2002 VA treatment record showing a positive depression screen.  The indication of psychiatric symptoms in this VA treatment record, however, does not constitute an informal claim because the Veteran did not assert a claim either expressly or impliedly.  See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 (1998).  In fact, the laws provide that dates of VA treatment records do not constitute informal claims when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999). 

The Board also recognizes that VA amended the regulations concerning PTSD in March 2002, for claims based on allegations of in-service personal assault.  The amendment was made effective in March 2002.  67 Fed. Reg. 10330-10332 (March 7, 2002).  Although this amendment constitutes a liberalizing law, an earlier effective date is not warranted on this basis.  Initially, as noted above, an earlier effective date for liberalizing reglations may be provided but will not be earlier than the effective date of the law.  In assigning an effective date for the Veteran's award of compensation, the RO found the earliest request for review by the Veteran was the May 2004, claim for compensation.  This was more than one year after the effective date of the liberalizing regulatory amendment.  Pursuant to 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  Therefore, under this provision, at best, the earliest effective date that could be assigned would be May 2003.  This is not, however, the only requirement.  Rather, to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law and continuously thereafter to the date of claim or administrative determination of entitlement. 38 C.F.R. § 3.114(a).  In this case, the Veteran did not satisfy the requirements for an award of service connection for PTSD based on personal assault at that time of the liberalizing change.  In fact, there was no diagnosis of PTSD.  While the record now contains the Veteran's numerous, detailed testimonial statements, including in March 2006, June 2007, and March 2008, identifying her psychiatric treatment history.  There are also VA and private treatment records reflecting such diagnoses as anxiety and depression.  There is not, however, a competent diagnosis of PTSD prior to the current effective date in May 2004.  Thus, based on the facts found, an effective date is not warranted on this basis.  See 38 C.F.R. §§ 3.114; 3.304(f).  
 
Finally, the Board acknowledges that additional service records were added to the claims file in October 2005, which was after the February 2002 rating decision.  However, the new service records did not provide the basis for the award of service connection for PTSD.  To the contrary, the new STRs tend to weigh against her PTSD claim.  By way of history, the Board notes that the Veteran wrote in support of her May 2004 service connection claim that she requested discharge from active service on the recommendation of a psychiatrist due to personal problems and work-related stress and harassment.  The new service records include documentation showing that she actually requested discharge due to a need to live near her husband, who was involved in a child custody dispute with an ex-wife, in order help take care of his children from a prior marriage.  The new service records, in other words, specifically show that the Veteran did not request discharge due to a personal assault, military sexual trauma, or other service-related workplace issues.  The RO's award of service connection shows that the award was not made based all or in part on the new service records.  Accordingly, an earlier effective date is not warranted on the basis of the new service records under 38 C.F.R. § 3.156(c).  38 C.F.R. §§ 3.156(c)(3), 3.304, 3.400(q).  

In conclusion, the Board does not doubt that the Veteran had psychiatric symptoms for many years prior to the presently assigned effective date.  In fact, the award of service connection for PTSD is recognition that her psychiatric symptoms are related to service.  See 38 C.F.R. §§ 3.303, 3.304.  As explained, however, there is no legal authority providing a basis for the Board to assign an effective date earlier than May 5, 2004.  Accordingly, the claim for an earlier effective date is denied. See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which the claims may be granted.  The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

This decision does not, however, preclude a change in the effective date based upon CUE in an earlier rating decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality).  In this regard, the Veteran has submitted a petition alleging that there was CUE in the February 2002 rating decision.  That issue, however, is not presently before the Board and, as noted in the Introduction above, is being referred to the RO for appropriate development and adjudication.  

D.  Clear and Unmistakable Error

The Veteran also contends that a May 1978 RO rating decision contains CUE.  

An assertion of CUE is either a motion or a request, but not a claim.  Hillyard v. Shinseki, No. 08-1733 (U.S. Vet. App. Mar. 29, 2011).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  In other words, the error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Hence, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran, first shown in her January 2005 motion, allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003). The Board will therefore adjudicate the merits of her motion.

Historically, the record shows that the RO denied service connection for "stomach problems" in the May 1978 rating decision at issue.  The RO determined that the Veteran's STR reflected treatment for gastroenteritis in April 1977 and October 1977, but that a post-service VA examination, which included an upper GI radiological series, was negative for esophagus, stomach, and duodena diseases.  The RO's notation was "not found."  

The Veteran has raised several related arguments in support of her contention that there was CUE in the May 1978 rating decision.  First, that the RO did not consider all evidence of record.  Second, that she, essentially, had irritable bowel syndrome (IBS) that was present, but undiagnosed during service.  Third, that the RO did not properly weigh the evidence.  Finally, that the RO denied her claim under an inaccurate diagnostic code.  

With regard to her first contention, the Board finds that CUE is not shown on the basis that the RO did not adequately review the STR in making the May 1978 determination.  In support of this contention, the Veteran wrote in her January 2005 CUE motion that the May 1978 rating decision was wrong because the RO cited only two service records, whereas the STR actually shows at least fourteen pertinent treatment records.  The Board notes that the May 1978 rating decision specifically states that "SMR's reflect gastroenteritis 4-16-77 in October of 1977."  This notation is ambiguous.  It could mean, on the one hand, that the Veteran had treatment for gastroenteritis on April 1977 and during October 1977.  On the other hand, this notation could mean that the STRs reflected treatment for the disorder including on the identified dates.  In light of this ambiguity, it is not clear that the correct facts, as they were known at that time, were not before the RO.  

Moreover, although the RO did not exhaustively list in the May 1978 rating decision all STR entries that the Veteran now feels are pertinent, it is not undebatable that the outcome would have been manifestly different if the RO had done so.  Specifically, the RO determined that "stomach problems" were "not found" during a post-service VA examination.  In other words, the RO based its denial, in part, on a finding that there was no current diagnosis.  A showing of a current diagnosis was an element for establishing service connection in 1978.  See 38 C.F.R. § 3.303(a) (1978).  Without evidence of a current diagnosis at that time, it is not undebatable that the outcome would have been manifestly different if the RO had identified all potentially relevant entries from the STR in the May 1978 rating decision.  According, a finding of CUE is not warranted on this basis.  See Damrel, 6 Vet. App. at 245. 

Correspondingly, the Veteran now argues that there was CUE in the May 1978 rating decision because IBS was present but undiagnosed.  The Board finds that this argument does not support a finding of CUE.  The Veteran does not contend that the evidence before the RO at the time of the May 1978 rating decision contained a diagnosis of IBS (i.e., that the correct facts were not before the RO).  In fact, the record shows no contemporaneous indication of IBS, and the RO relied on the medical evidence of record at that time.  Additionally, the evidentiary record shows that the May 1978 rating decision was decided by a rating panel composed of three rating specialists, including one medical professional.  At that time, VA was not precluded from relying on its own medical judgment to decide a claim, and the RO rating board apparently relied on the medical judgment provided by the medical member of the panel deciding the claim. See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).   To the extent the current treatment records reflect an assessment of IBS, a new medical diagnosis that corrects a prior diagnosis relied on by previous adjudicators is not the kind of error that could be considered CUE in the original adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  

With regard to her third assertion of CUE, the Veteran exhaustively argued in her January 2005 CUE the merits of why she feels the evidence warranted a grant of service connection at the time of May 1978 rating decision.  In support, she cited evidence of record at that time, plus numerous Board decision decided in other Veterans' cases and other evidence developed after the May 1978 rating decision, such "medical literature available in 1978."  The Veteran concluded that "with all things being equal, the benefit of the doubt rule should have been applied."  The Board reiterates that a disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE.  Luallen, 8 Vet. App. at 95.  Moreover, the "medical literature" she identifies as "available" in 1978 was not associated with the claims file in May 1978.  This type of subsequently developed evidence may not be a basis for finding CUE in the prior rating decision.  See Porter, 5 Vet. App. at 235-36.  Accordingly, the Board finds that the Veteran's second argument provides no basis for finding CUE in the May 1978 rating decision.  

With regard to her final contention, that the RO decided the claim under an inaccurate diagnostic code in the May 1978 rating decision, the Board finds no basis for finding CUE.  The Veteran is correct that the May 1978 rating decision lists Diagnostic Code 7306, which pertained to ulcers.  See 38 C.F.R. § 1.114 (1978).  Although the Veteran now indicates that a different Diagnostic Code may have been more reflective of her symptoms at that time, the assignment of a particular diagnostic code is not material until a disability has been service-connected.  See 38 C.F.R. § 4.1.  Accordingly, assigning a particular diagnostic code in the May 1978 rating decision, at which time service connection was not in effect, is irrelevant.  See, e.g., Bolton v. Nicholson, 21 Vet. App. 513 (2006) (unpublished memorandum decision). Thus, the RO did not incorrectly apply the regulatory provisions extant at the time, and this contention of CUE has no merit.  

Moreover, the record shows that the outcome would not have been manifestly different if the RO had applied a different diagnostic code.  To the contrary, the May 1978 rating decision shows that the RO denied her claim on a very broad scope:  "stomach problems."  In other words, the RO considered the scope of her claim to encompass any gastrointestinal disorder, to include of the upper and lower gastrointestinal system, without regard to the actual diagnostic code used in reference.  

In conclusion, the Board finds that the correct facts, as known at the time, were before the VA adjudicators in May 1978, and the statutory and regulatory provisions extant at the time were correctly applied.  The Veteran raised several contentions, but her arguments do not constitute CUE and, in any event, there were no errors which were undebatable and of the sort which, had they not been made would have manifestly changed the outcome of the RO's decision.  Accordingly, the May 1978 rating decision denying service connection for stomach problems does not contain CUE.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2010).  Therefore, the motion is denied.  

As a final matter, the Board points out that although the claim is being remanded for further development, this determination does not affect the Board's finding above that the May 1978 RO rating decision did not contain CUE.  Specifically, a CUE claim is based upon the facts and the record at the time of the original decision.  Livesay v. Principi, 15 Vet. App. 165. 179 (2001).  The current claim is being reconsidered in light of the new evidence added to the record many years following the May 1978 rating decision.  As noted above, evidence subsequently added to a record may be grounds for reopening a claim, but such evidence by itself does not render a prior decision CUE.  See, e.g., Caffrey, 6 Vet. App. 383.  In other words, the requirements for finding CUE are substantially different from the standard for reopening, reconsidering or granting a claim.  See id.; Baldwin v. Principi, 15 Vet. App. 302 (2001).  



	(CONTINUED ON NEXT PAGE)

ORDER

The claim of service connection for allergies will be reconsidered; the appeal is granted to this extent only.

The claim of service connection for a gastrointestinal disorder will be reconsidered; the appeal is granted to this extent only.

The claim of service connection for a gynecological disorder will be reconsidered; the appeal is granted to this extent only.

The claim of service connection for bilateral hearing loss will be reconsidered; the appeal is granted to this extent only.

Because new and material evidence to reopen the claim of service connection for edema of the bilateral feet has been received, the appeal is granted to this extent only.   

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a disability manifested by headaches is granted.  

Service connection for edema of the bilateral feet is denied.  

Service connection for edema of the bilateral legs is denied.  

An effective date prior to May 5, 2004, for the grant of service connection and compensation for PTSD is denied.

A May 1978 rating decision, which denied service connection for stomach problems, was not clearly and unmistakably erroneous, and the petition to have the rating decision reversed is denied.


REMAND

Upon review, the Board finds that further development is necessary on the claims of service connection for (1) allergies; (2) a gastrointestinal disorder; (3) a gynecological disorder; (4) fibromyalgia; (5) spondyloarthritis; (6) a left knee disorder; (7) a right knee disorder; (8) a left shoulder disorder; (9) a right shoulder disorder; (10) right elbow neuralgia; (11) a sinus disorder; (12) dermatitis; (13) hearing loss and (14) tinnitus.  

With regard each of the service connection claims, the record on appeal includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  Since the record otherwise lacks sufficient competent evidence upon which the Board can make a decision, remand for a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With particular regard to the claim of service connection for a gynecological disorder, the Board notes that the Veteran's March 1975 service enlistment examination shows that she endorsed a history of change in menstrual pattern prior to service.  She wrote that she had an abortion in June 1972 at approximately 16 weeks.  The examiner noted "Gonorh 1970 // Variable menstruation by few days occ[asional] amenorrhea for one month."  On physical examination, the examiner wrote "no pathology noted," but on the back of the examination report, in the summary section, the examiner noted "GYN: uterus enlarged"  Accordingly, there is an indication that a present gynecological disorder may have preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds that a VA examination is necessary to address this question.  

Concerning the gastrointestinal disability, the Veteran has several different symptoms and diagnoses of gastrointestinal disabilities.  Service treatment records include multiple reports of treatment for such conditions and the Veteran has described continuing symptoms since service.  As such a VA examination is necessary to determine which disabilities are present and whether any diagnosed disability is related to any of the symptoms noted during service.  

Similarly, with regard to the service connection claims for allergies, a sinus disorder, and dermatitis, the provisions of 38 C.F.R. § 3.380 provide that diseases of allergic etiology, including seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen, are generally to be regarded as acute diseases, healing without residuals. The determination as to service incurrence or aggravation, however, must be on the whole evidentiary showing.  The Board finds that a VA examination is necessary to address this question.  

Concerning the hearing loss and tinnitus, although the Veteran was afforded a VA examination in August 2009, the Board finds this examination is not adequate.  Specifically, the examiner did not provide any rationale for the conclusion provided.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 ("Neither a VA examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."); Stefl, 21 Vet. App. 120, 124 (a medical opinion must "support its conclusions with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Board notes the examiner indicated the Veteran had no history of military noise exposure without hearing protection.  The Board notes that the record provides conflicting evidence to the amount and extent of hearing protection used during service.  Regardless, the record clearly demonstrates the Veteran's military occupational specialty was that of an Aerospace Ground Equipment Mechanic and as such she was exposed to acoustic trauma.  In fact, the service treatment records demonstrate she was tested as part of the hearing conservation program.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran was exposed to acoustic trauma during service and the VA examination should consider this.   See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury but relied on the service medical records to provide a negative opinion).  As the record is still incomplete and the claim must again be remanded for an updated VA examination. See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Finally, the claims of service connection for fibromyalgia, spondyloarthritis, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, and right elbow neuralgia, are related and must be addressed together.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On these issues, the record contains several opinions from private treatment providers, including in July 2004, May 2006, and October 2009, relating the Veteran's symptoms to her service or service-connected PTSD.  Also, a June 2006 VA treatment record characterizes the Veteran as experiencing sequelae of stress-related physical symptoms.  

The Board finds that to the extent the Veteran has presented favorable medical evidence in support of the remanded claims, further evidentiary development is necessary because the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (citing Austin v. Brown, 6 Vet. App. 547, 553 (1994)).

Accordingly, the claims are REMANDED for the following action:

1.  After undertaking any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should schedule the Veteran for an appropriate VA examination(s) to address the claim of service connection for a gynecological disorder.  The pertinent evidence in the claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to provide a current diagnosis and then address the following:

(a) What is the likelihood that a gynecological disorder diagnosed during service or after service preexisted the Veteran's entrance into active service in August 1975.  In making this determination, the examiner is asked to discuss the conflicting information on the March 1975 service enlistment examination, including the assessment of "enlarged uterus" with "no pathology noted," and the Veteran's report of pre-service symptoms.  

(b) If the examiner determines that a gynecological disorder preexisted service, what is the likelihood that the preexisting disorder was aggravated during service?  For purposes of this question, the examiner should understand that aggravation means a permanent increase in severity beyond the natural progression of the disease.

(c)  If any currently diagnosed gynecological disorder did not exist prior to service, is it at least as likely as not (i.e., there is at least a 50 percent probability) that the gynecological disorder diagnosed after service had its onset during service, within one year of service separation, or is otherwise etiologically related to service?  If a gynecological disorder did not have onset during service or is not otherwise directly related to service, is it at least as likely as not that such gynecological disorder either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), a service-connected disability, to particularly include PTSD, after service?

In making these determinations, the examiner is asked to address the Veteran's own assertions regarding her claim, to include the history of gynecological symptoms.  

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

2.  The Veteran should also be scheduled for an appropriate VA examination(s) to address the claims of service connection for allergies, a sinus disorder, and dermatitis.  The pertinent evidence in the claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed disorder is related to any event, incident, or symptoms noted during service, to include chemical exposure.  

In making this determination, the examiner is asked to indicate whether any diagnosed disorder represents a chronic disability as opposed to acute allergic manifestations subsiding on the absence of or removal of the allergen, healing without residuals.  The examiner is also asked to address the service treatment records showing pertinent complaints, and the Veteran's own assertions regarding the onset and continuity of her symptomatology since service.

The examiner is asked to provide a separate opinion on these questions for each diagnosed disorder, if indicated.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

3.  The Veteran should also be scheduled for an appropriate VA examination(s) to address the claims of service connection for fibromyalgia, spondyloarthritis, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, and right elbow neuralgia.  The pertinent evidence in the claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a diagnosis corresponding to each of the claimed disorders, if indicated.  Then, the examiner is asked to address the following with regard to each diagnosed disorder:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed disorder is related to any event, incident, or symptoms noted during service, including pushing, carrying, and moving heavy equipment?  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed disorder became manifest within a one-year period following her discharge from service?  

(b) If a disorder did not have onset during service or is not otherwise directly related to service, is it at least as likely as not that such disorder either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), a service-connected disability, to particular include PTSD?  In making this determination, the examiner is asked to address the opinions of the Veteran's husband (as reflected throughout the claims file) and the remaining private and VA medical professionals, identified above.  The examiner should also discuss the Veteran's assertions regarding the onset and continuity of her symptomatology since service.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

4.  The Veteran should also be scheduled for an appropriate VA examination(s) to address the claims of service connection for a gastrointestinal disability.  The pertinent evidence in the claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a diagnosis corresponding to each of the claimed disorders, if indicated.  Then, the examiner is asked to address the following with regard to each diagnosed disorder:

(a) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed disorder is related to any event, incident, or symptoms noted during service?  

(b) If a disorder did not have onset during service or is not otherwise directly related to service, is it at least as likely as not that such disorder either (a) was caused by, or (b) has been aggravated by (i.e., permanently worsened beyond the natural progression of the disorder), a service-connected disability, to particular include PTSD?  The examiner should also discuss the Veteran's assertions regarding the onset and continuity of her symptomatology since service.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

5.  The Veteran should also be scheduled for an appropriate VA examination(s) to address the claims of service connection for hearing loss and tinnitus.  The pertinent evidence in the claims file, including a copy of this remand, must be made available to the examiner(s) for review.  Any and all indicated evaluations, including audiometric and speech recognition using the Maryland CNC should be performed.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and records of treatment for hearing loss and/or tinnitus.  

The examiner shall opine whether it is at least as likely as not (a 50 percent probability or more) that any current hearing loss and/or tinnitus is related to in-service acoustic trauma.  If the results of audiological testing are not valid for rating purposes, the examiner shall provide a complete explanation concerning such a finding.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


